Response to Arguments
Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive. 
Applicant proposed amending independent claim 6 to have a boot that is exactly 45 centimeters tall, rather than at least 45 centimeters tall. The examiner did not find the proposed claim language to put the claims in condition for allowance. The examiner explained that Landers, US 4,779,389 discloses a wooden post having a boot that is over 45 centimeters tall (183cm, para. 34). The examiner maintains the position that the boot would operate as intended whether it is exactly 45 cm or over 45 cm. A person of ordinary skill could arrive at an optimal 45 cm without an unreasonable amount of experimentation. Further, the examiner could not find support in the original disclosure for the boot being exactly 45 cm. Rather, each of paragraphs 15 and 23 specify at least 45 cm. As such, the limitation appears to introduce new matter into the claims.
Applicant’s proposed new claims (claims 20-26) are directed to the method of constructing the fence requiring further consideration, as well as the height of the fence post being exactly 243 cm tall. The examiner does not find that the exact height of the fence post of 243 cm yields any extraordinary or unexpected results. A person of ordinary skill could arrive at 243cm with a reasonable amount of experimentation.
The examiner considered applicant’s affidavit submitted on 2/23/2022 but it did not change examiner’s positions as set forth above.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633